IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Eddie Johnson,                          :
                         Petitioner     :
                                        :
                   v.                   :   No. 464 C.D. 2021
                                        :   SUBMITTED: September 17, 2021
Driversource, Inc.                      :
(Workers’ Compensation Appeal           :
Board),                                 :
                       Respondent       :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ELLEN CEISLER, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                              FILED: February 24, 2022

            Claimant, Eddie Johnson, petitions for review from the April 15, 2021
order of the Workers’ Compensation Appeal Board. The Board affirmed the
workers’ compensation judge’s (WCJ) August 12, 2020 Decision and Order that
granted, in part, Claimant’s petition to review compensation benefits (review
petition) and granted the petition for termination of compensation benefits
(termination petition) filed by Employer, Driversource, Inc. We affirm.
                  I.     Background and Procedural History
            On December 4, 2018, Claimant worked for Employer as a driver.
While driving his route, he was struck head-on by another vehicle. As a result of
this accident, Claimant injured his right side, from his shoulder and thumb, down
through his low back and to his knee. Employer issued a notice of temporary
compensation payable, which later converted to a notice of compensation payable
(NCP) by operation of law.
             On July 3, 2019, Employer filed its termination petition, alleging
Claimant had fully recovered from his work injuries as of April 8, 2019, pursuant to
the opinion of Amir Fayyazi, M.D. The matter was assigned to the WCJ on July 5,
2019, and on September 9, 2019, Claimant filed his review petition alleging that the
injuries, as originally described, should be amended to include myofascial pain
syndrome, lumbar paraspinal strain/sprain, cervical strain/sprain, chronic bilateral
low back pain, sprain of the metacarpophalangeal joint of the right thumb, sprain of
the collateral ligament of his right knee, right wrist and hand sprain, a left elbow
injury, and aggravation of degenerative joint disc disease or aggravation of
degenerative disc disease. Employer filed an Answer denying the critical averments
raised in the review petition.
             Hearings were held by the WCJ on September 11, 2019, and March 6,
2020, and the parties each presented documentary evidence for the WCJ’s
consideration.   At the conclusion of hearings, and after consideration of the
documentary evidence presented by the parties, and admitted into evidence by the
WCJ, the WCJ issued his Decision and Order. A summary of the WCJ’s findings
and conclusions follows below.
                      II.    The WCJ’s Decision and Order
             In his August 12, 2020 Decision and Order, the WCJ made the
following findings. The WCJ found Claimant credible relative to his testimony
about his job duties. Finding of Fact (F.F.) 4. The WCJ found Claimant credible
that he was in a motor vehicle accident, which resulted in injuries to his lumbar and
cervical spine, as well as to his right knee, right thumb, and wrist. However, the



                                         2
WCJ did not find Claimant’s testimony to be credible that his low back injury
continues to prevent him from returning to work in any capacity.1 F.F. 10.
               Claimant presented the deposition testimony of his doctor, Jason
Erickson, D.O., who is board certified in physical medicine and rehabilitation and
interventional pain medicine. Dr. Erickson began treating Claimant in April 2019
and opined that Claimant sustained a lumbar paraspinal strain as a result of his work-
related motor vehicle accident. F.F. 8. The WCJ found:

        When reviewing the medical records, [Dr. Erickson] opined that
        Claimant also has myofascial pain syndrome, a lumbar paraspinal strain
        and sprain, cervical strain and sprain, chronic bilateral low back pain,
        sprain of the metacarpophalangeal joint of the right thumb, sprain of
        the collateral ligament of the right knee, right wrist and hand sprain and
        strain, left elbow injury, aggravation of degenerative disc disease,
        degenerative joint disease, lumbar radiculitis and thoracic kyphosis
        although he noted that the thoracic kyphosis is not a diagnosis caused
        by the [work accident]. He noted that facet arthrosis is arthritis of the
        lumbar spine and was noted in the imaging, but this would not be
        caused by the accident. He feels that these underlying conditions could
        be aggravated by the accident. He believes that there was an
        aggravation of the tricompartmental osteoarthritis of the right knee. Dr.
        Erickson conceded that he is unable to render an opinion to a reasonable
        degree of medical certainty as to whether . . . Claimant’s facet arthritis
        was aggravated by the accident . . . .

        [W]hen asked whether he could render an opinion to a reasonable
        degree of medical certainty as to whether [] Claimant could currently
        return to his pre-injury job, [Dr. Erickson] indicated that he cannot
        comment on that as he hadn’t followed up with Claimant to see if he
        could return to that level of duty. As of his last examination in July
        2019, he did not feel [] Claimant would be capable of a return to that

    1
      As background, the Board noted that Employer filed a February 25, 2019 petition to modify
compensation benefits (modification petition), alleging that Claimant was able to return to work
with restrictions, as determined by his treating medical provider, and that he had returned to work
with a different employer for some period of time. The parties agreed to keep the present matter
separate from the modification petition. Thus, the Board did not address it as part of its Opinion
and Order, and we do not address it here. See Board’s Op. and Order, 4/15/2021 at 2, n.1.


                                                3
position. Since Dr. Erickson has not seen Claimant in a follow[-]up
appointment, he was not in a position to say whether Claimant had fully
recovered from [his] work injur[ies]. As of his last examination, he did
not believe Claimant had recovered due to Claimant’s continued
complaints of pain and the need to seek further treatment. He did not
recall if Claimant was still on medications at that last appointment. Dr.
Erickson was not sure whether Claimant continued to treat with other
providers at the time of his evaluation.

      On cross examination, Dr. Erickson acknowledged that he saw
Claimant initially in March or April 2019. He then saw Claimant at a
subsequent visit to perform the initial injection. He acknowledged that
Claimant sustained a soft tissue injury and the injections he provided
were not into the spinal column. Dr. Erickson acknowledged he has
not provided a referral to any surgeons for Claimant’s treatment.

       Dr. Erickson acknowledged that when he saw [] Claimant the
next time on July 11, 2019[,] to perform the second injection, he did
not perform a separate physical examination. He conceded that he had
not seen Claimant in follow up since July 11, 2019. He doesn’t know
how Claimant responded to that second injection. At the time of [Dr.
Erickson’s] testimony, Claimant had not scheduled a further
appointment with his office. Dr. Erickson acknowledged that at the
first visit he did not diagnose Claimant with radiculopathy. Dr.
Erickson acknowledged that at the first visit, he did not recall whether
Claimant was complaining of cervical pain, right thumb pain, right knee
pain, right wrist or hand pain or left elbow pain. He does not believe
Claimant was complaining of radiculitis or radiculopathy as of that first
visit. Dr. Erickson acknowledged that he had not seen any medical
records after July 2019, . . . where Claimant was complaining of
radiculitis or radiculopathy. He then agreed that at the time he
evaluated Claimant, Claimant would have been fully recovered from
any radiculopathy or radiculitis.

       Similarly, Dr. Erickson has not seen any records after July 2019,
where Claimant appear[ed] to treat for the cervical strain or sprain, []
myofascial pain syndrome, the lumbar sprain or strain or the bilateral
low back pain. Dr. Erickson also has not seen any medical records
post[-]dating July 2019[,] where Claimant was complaining of a sprain
of the metacarpal joint of the right thumb, hand or wrist, or for treatment
of the collateral ligament of the right knee. Simply put, Dr. Erickson
has not seen any medical records that post-date[] July 2019[,] for any
condition that may or may not be related to the accident.

                                    4
Id.
             Employer presented the deposition testimony of Dr. Fayyazi, who is
board certified in orthopedic surgery. F.F. 7. Dr. Fayyazi performed an independent
medical evaluation (IME) of Claimant on April 8, 2019. Id. The WCJ found:

      Claimant told Dr. Fayyazi that he was involved in a motor vehicle
      accident on December 4, 2018. He explained to Dr. Fayyazi that he
      was taken to the emergency room and treated for a number of injuries.
      He was treated for neck pain which, in general, had improved. He
      treated for an injury to his right thumb but was not complaining of pain
      in the right hand or wrist at the time of the evaluation. Similarly,
      Claimant told Dr. Fayyazi that [his] neck had improved, and it feels,
      “pretty good,” and he denied having any problems with his neck prior
      to this incident.

             Claimant’s primary complaint was of low back pain for which he
      has been treating since the date of injury. He described the pain going
      down his legs. He further advised that immediately after the accident,
      he was placed on light duty. Claimant confirmed that he was not
      working at the time of the evaluation. Claimant also complained to Dr.
      Fayyazi of right knee pain. He advised Dr. Fayyazi that he had been
      treating for the right knee at St. Luke’s [O]ccupational [M]edicine and
      was then sent for physical therapy. Claimant was still complaining of
      symptoms in the right knee at the time of Dr. Fayyazi’s evaluation.

Id.
             In addition, the WCJ found that by the time Dr. Fayyazi examined him,
Claimant was no longer complaining of wrist pain, and Dr. Fayyazi believed that, at
that point, Claimant had fully recovered from any right wrist sprain. Id. Dr. Fayyazi
concluded that Claimant had also recovered from any injury to his right thumb and
recovered from any cervical neck strain or sprain relative to his accident. Id.
             As of the IME, Dr. Fayyazi had not seen films relative to Claimant’s
complaints of low back and right knee pain, and he still wanted to review these
images. However, prior to viewing these films, Dr. Fayyazi released Claimant to
work with restrictions. After reviewing the films, Dr. Fayyazi opined that Claimant

                                          5
had experienced a lumbar strain or sprain but that Claimant had recovered from same
and did not require any work restrictions in these regards. The WCJ found that Dr.
Fayyazi testified that Claimant had fully recovered from any and all injuries he
sustained in the motor vehicle accident, that he would not place any restrictions on
Claimant, and that Claimant did not need further treatment for his work injuries. Id.
The WCJ specifically stated that Dr. Fayyazi “rendered the opinion that Claimant
had a lumbar strain or sprain from which he had fully recovered” and that
“Claimant’s current right knee complaints are related to [] underlying arthritis.” Id.
             After consideration of the testimony and a review of the evidence of
record, the WCJ found that Claimant’s injury description “should be amended to
include a lumbar sprain, cervical sprain, metacarpal joint sprain of the right thumb,
right wrist sprain and right knee sprain.” F.F. 10. The WCJ rejected the contention
that Claimant sustained any other injury not specifically listed in the preceding
description. Id.
             In addition to his findings relative to Claimant’s credibility, the WCJ
found Dr. Fayyazi’s testimony more credible than Dr. Erickson’s testimony where
there were contradictions between the two. Id. The WCJ explained that he found it
significant that Dr. Erickson (1) did not detail his examination of Claimant, (2) only
examined Claimant in regard to his low back, and (3) did not detail the cause of the
injuries Claimant sought to include in his review petition. Id. The WCJ found that
Dr. Fayyazi performed a thorough examination and “credibly explained how his
opinion, that Claimant had fully recovered from any and all work injuries, was based
upon his clinical examination and [] from the later received diagnostic records.” Id.
The WCJ found that Dr. Fayyazi “more thoroughly explained why he [did] not find
Claimant’s injuries functionally limiting or disabling,” and “Dr. Erickson’s opinions



                                          6
seem to be premised on what diagnoses he reviewed in the medical records and
concedes he did not perform an examination of any kind except of Claimant’s back.”
Id.
                  Based on the foregoing, the WCJ concluded that Claimant met his
burden of proof on the review petition, in part, and that his description of injuries
“should be amended to include lumbar sprain, cervical sprain, right wrist sprain,
right thumb sprain and right knee sprain.” Conclusion of Law (C.L.) 2. The WCJ
further concluded that Employer had successfully met its burden of proof on the
termination petition and that Claimant was fully recovered from his work injuries as
of June 21, 2019. C.L. 3. Claimant appealed to the Board.
                                   III.   The Board’s Opinion
                  The Board opined:

           [T]he WCJ’s findings that Claimant sustained additional work-related
           strains and sprains to various body parts, of which he fully recovered
           and was able to resume his pre-injury work as of Dr. Fayyazi’s June
           2019 opinion was supported by substantial, competent evidence.
           Furthermore, the WCJ thoroughly explained that in addition to other
           objective reasons, he accepted Dr. Fayyazi’s opinions over the opinions
           of Dr. Erickson because Dr. Fayyazi conducted a more thorough
           physical examination of Claimant’s entire body compared to Dr.
           Erickson’s examination of only Claimant’s lumbar spine. This rational
           and objective explanation reveals no error in the WCJ’s credibility
           determinations. Ultimately, since we are able to perform effective
           judicial review of the matter, the WCJ’s Decision was adequately
           reasoned and we determine no error.

Board’s Op. and Order, 4/15/2021, at 15. Despite Claimant’s contention that
Employer, here, was required to issue a notice of ability to return to work (NARW)
pursuant to Section 306(b)(3) of the Workers’ Compensation Act (Act),2 the Board

      2
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §512(3).


                                                   7
stated “no such prerequisite must be met where the [employer] files a termination
petition alleging full recovery as here. Consequently, [Employer] need not have
issued a[n] NARW here because it filed a [t]ermination [p]etition.” Id. at 14.
             Accordingly, the Board affirmed the WCJ’s Decision and Order, and
Claimant now petitions this Court for review of the Board’s Order.
                                 IV.    Arguments
                             A. Claimant’s Arguments
             Claimant argues that the Board erred by affirming the WCJ’s grant of
the termination petition where Dr. Fayyazi’s original IME report, which was
accompanied by an NARW, stated that Claimant was not able to return to
unrestricted work, while the subsequent June 2019 report from Dr. Fayyazi was not
accompanied by an NARW. Claimant contends that Employer’s use of an NARW
with Dr. Fayyazi’s original IME report “is an implied admission that it was required
. . . in the termination petition context.” Claimant’s Br. at 20 n.1. Claimant further
contends that Dr. Fayyazi’s June 2019 IME report does not state that Claimant is
fully recovered from all his work injuries. Claimant also suggests that the Act
requires that an NARW be issued before an employer seeks a change in the status of
a claimant’s indemnity payments, whether such change is associated with the filing
of a modification petition, a suspension petition or, as in the instant matter, a
termination petition.
             In addition, Claimant argues that the Board erred by affirming the
WCJ’s determination that there was substantial evidence to support the termination
petition because Dr. Fayyazi’s testimony was equivocal. Claimant contends that it
was Employer’s burden to prove Claimant’s right knee complaints were not related
to his accident and that Dr. Fayyazi did not do that. Claimant states that in his April



                                          8
2019 report, Dr. Fayyazi did not speculate as to when Claimant would be better and
that it was not any less speculative for Dr. Fayyazi to assert Claimant was fully
recovered two months after the IME, once he had had an opportunity to review x-
rays taken shortly after Claimant’s accident. Claimant adds that he did not have any
knee symptoms prior to his accident and that his symptoms have continued since the
accident.
             Moreover, Claimant contends that Dr. Fayyazi’s testimony was
incompetent, as evidenced by the following: Dr. Fayyazi (1) imposed restrictions
on Claimant in April 2019; (2) testified that Claimant needed additional medical
treatment after April 2019; (3) found that Claimant was fully recovered from his
work injuries in June 2019, even though no other physician testified as to when
Claimant would no longer require treatment; and (4) found Claimant fully recovered
as of June 21, 2019, even though he was not seen by any doctor, including Dr.
Fayyazi, on that date.
             Finally, Claimant argues that the Board erred by affirming the WCJ
where the WCJ capriciously disregarded supporting evidence of Claimant’s
additional, disabling injuries and “[t]he WCJ did not hold Employer to its proofs on
the termination petition.” Claimant’s Br. at 37. Claimant contends that there was
no competent evidence to contradict Claimant’s medical evidence that he had
tricompartmental arthritis related to his accident, which continues to disable him and
requires treatment. Claimant requests that this Court reverse the Board, deny the
termination petition, and grant the review petition in full.
                             B. Employer’s Arguments
             Employer argues that while Claimant attempted to add thirteen
different diagnoses via his review petition, his medical expert only treated him for



                                           9
one of the additional thirteen conditions. Employer contends that Dr. Erickson only
treated Claimant for his low back and that he only personally diagnosed Claimant’s
lumbar sprain and strain. Thus, it was Claimant’s doctor’s testimony that was
equivocal, as he failed to “review any records, could not provide any explanation for
his causal opinions, and [] had little to no knowledge of his own patient’s condition.”
Employer’s Br. at 25. Employer adds that the WCJ properly rejected Dr. Erickson’s
opinions, and the Board did not err when it affirmed the WCJ in this regard.
             Next, Employer contends that the Board did not err when it affirmed
the WCJ’s findings and credibility determinations relative to its termination petition.
Employer asserts that Claimant’s arguments against the termination petition
“misconstrue the facts in the record and misstate relevant case law.” Employer’s Br.
at 26. Employer argues that, unlike Dr. Erickson, Dr. Fayyazi performed a thorough,
full examination of Claimant during his IME and provided detailed findings in his
reports and in his deposition testimony. Employer emphasizes that Dr. Fayyazi
acknowledged Claimant had ongoing issues relative to his knee and lumbar and
cervical spine, but he explained that each of these were degenerative in nature and
not caused by the work accident. In addition, Employer notes that Claimant did not
rebut most of Dr. Fayyazi’s opinions.
             Employer concedes that Dr. Fayyazi performed his IME of Claimant
on April 8, 2019, and subsequently rendered his opinion of Claimant’s full recovery
on June 21, 2019. However, despite Claimant’s protestations to the contrary,
Claimant “fails to reference any case law that prohibits” the same, and, in fact, “it is
common and accepted practice for an expert to amend [his] opinions through and
[sic] addendum report when [he] obtain[s] new information.” Employer’s Br. at 28-
29. Employer explains that Dr. Fayyazi testified that after the IME, he wanted to be



                                          10
able to review films of Claimant’s low back and right knee “to ‘fully clarify what
type of injury’ [] Claimant sustained” to those particular parts of his body.
Employer’s Br. at 29. Employer adds that, only as a precaution, did Dr. Fayyazi put
restrictions on Claimant. Id. Dr. Fayyazi was later provided with the studies which
he sought and accordingly, “was able to reach the correct diagnoses and opinions”
which he expressed in his June 21, 2019 addendum report. Id. Employer contends
that there was nothing speculative about the process engaged in by Dr. Fayyazi,
despite Claimant’s assertions otherwise.
                Further, Employer argues that there is no requirement for an NARW to
be issued as part of termination petition proceedings. Employer states that it agrees
that an NARW is required as a prerequisite to obtaining a modification or a
suspension of a claimant’s indemnity benefits after a claim has been accepted and
that the purpose of an NARW is to provide notice to the claimant of new medical
information about his ability to work and its potential to impact his benefits.
However, Employer states that it disputes Claimant’s position that Section
306(b)(3)3 of the Act, 77 P.S. §512(3), requires an NARW whenever a change in a
medical condition occurs, and it argues that this Court has never adopted that kind
of “rigid approach, and in fact, has recognized numerous examples when [] [Section]


   3
       Section 306(b)(3) of the Act states:

             If the insurer receives medical evidence that the claimant is able to return to
        work in any capacity, then the insurer must provide prompt written notice, on a
        form prescribed by the department, to the claimant, which states all of the
        following: (i) The nature of the employe’s physical condition or change of
        condition. (ii) That the employe has an obligation to look for available employment.
        (iii) That proof of available employment opportunities may jeopardize the
        employe’s right to receipt of ongoing benefits. (iv) That the employe has the right
        to consult with an attorney in order to obtain evidence to challenge the insurer’s
        contentions.


                                                11
[306(b)(3), 77 P.S.] §512(3)[,] does not apply. This is true even when an employer
seeks to modify or suspend benefits.” Employer’s Br. at 32 (emphasis in original).
Employer argues that, “[b]y the very nature of a [t]ermination [p]etition, Claimant
is notified that [Employer] believes [] Claimant has fully recovered from the work
injury and seeks to cut off all benefits.” Id. at 34. It is “[t]he filing of the petition
[that] puts [] Claimant on notice.” Id.
             Based on the foregoing, Employer asks this Court to affirm.
                                   V.     Discussion
             At the outset, we note that in order to terminate benefits, the burden of
proof is on the employer to establish that the claimant has fully recovered from his
work-related injury. Udvari v. Workmen’s Comp. Appeal Bd. (USAir, Inc.), 705
A.2d 1290 (Pa. 1997).
             “The NCP can be amended if the claimant files a review petition and
proves that another injury subsequently arose as a consequence of the original
injury.” Harrison v. Workers’ Comp. Appeal Bd. (Auto Truck Transp. Corp.), 78
A.3d 699, 703 (Pa. Cmwlth. 2013) (internal citations omitted). “Generally, if there
is no obvious relationship between the disability and the work-related cause,
unequivocal medical testimony is required to meet the burden of proof.” Odd
Fellow’s Home of Pa. v. Workmen’s Comp. Appeal Bd. (Cook), 601 A.2d 465, 467
(Pa. Cmwlth. 1991).
             The WCJ is free to accept or reject, in whole or in part, the testimony
or opinions of any witness, including medical witnesses. Greenwich Collieries v.
Workmen’s Comp. Appeal Bd. (Buck), 664 A.2d 703 (Pa. Cmwlth. 1995).
Determinations of credibility and weight to be accorded evidence are the prerogative




                                           12
of the WCJ, not the Board or the Commonwealth Court. Vols v. Workmen’s Comp.
Appeal Bd. (Alperin, Inc.), 637 A.2d 711 (Pa. Cmwlth. 1994).
               In a substantial evidence analysis where both parties present evidence,
it is immaterial that there is evidence in the record that supports a factual finding
contrary to that made by the WCJ; rather, the pertinent inquiry is whether there is
any evidence which supports the WCJ’s factual finding. Hoffmaster v. Workers’
Comp. Appeal Bd. (Senco Prods., Inc.), 721 A.2d 1152, 1155 (Pa. Cmwlth. 1998).
               In the instant matter, after analyzing the evidence, the WCJ determined
that Dr. Fayyazi’s testimony was more credible than Dr. Erickson’s testimony, and
he adequately explained his reasons for reaching this determination. The medical
testimony was critical to the outcome here, both on the review petition and on the
termination petition. Dr. Fayyazi’s credited opinions reasonably supported adding
injuries to Claimant’s original claim, via the review petition, as well as terminating
Claimant’s benefits as of June 21, 2019. Thus, the Board did not err by affirming.
See Joy Mining Mach. v. Workers’ Comp. Appeal Bd. (Noggle), 805 A.2d 1279, 1281
(Pa. Cmwlth. 2002) (“If the credited evidence constitutes substantial evidence, the
[WCJ’s] findings will not be disturbed even though there may be evidence to the
contrary.”).
               We reject Claimant’s assertion that Dr. Fayyazi’s June 2019 addendum
report was somehow speculative in nature because he waited to state that Claimant
was fully recovered from his work injuries until after he had an opportunity to review
x-ray films that were not available to him at the April 2019 IME. Dr. Fayyazi acted
conservatively and with caution, not speculatively as Claimant suggests.          Dr.
Fayyazi gave Claimant the benefit of the doubt until he had an opportunity to review
the films, and once he did, he was able to conclude that Claimant had fully recovered



                                          13
from his work injuries. It was not inappropriate for Dr. Fayyazi to have taken this
approach.4 Further, although Dr. Fayyazi acknowledged Claimant continued to have
various medical issues, he credibly determined that any such remaining issues were
unrelated to the work accident.
                In addition, Claimant’s argument that Employer was required to issue
an NARW is equally unavailing. There is no requirement that an employer issue an
NARW, other than in the context of obtaining a modification or suspension of a
claimant’s benefits. See 77 P.S. §512(3), which specifically relates to compensation
for partial disabilities. The NARW requirement does not apply to terminations and
the Act contains no similar provision where an employer alleges a complete
recovery. Moreover, as Employer correctly argues, there are instances, even within
the context of a modification or suspension, where an NARW is not required, such
as times when a claimant’s restrictions are only slightly modified or when an
employee is put on notice of an ability to return to work with restrictions by his own
treating physician. See Smith v. Workers’ Comp. Appeal Bd. (Caring Companions,
Inc.), 55 A.3d 181 (Pa. Cmwlth. 2012). As Employer states: “By the nature of a
[t]ermination [p]etition, [c]laimant is notified that the employer believes the

    4
        As the Board noted in its Opinion and Order, and we reiterate for our purposes here:

         [N]o case law has been brought to our attention which requires a subsequent IME
         to be performed where a medical expert alters his opinion based on additional
         information. Rather, we observe that it is not an uncommon practice for medical
         experts to render addendums to their original IME reports where they obtain
         additional information which effects their medical opinion. See Morrison v.
         Workers’ Comp. Bd. of Appeal (Rothman Inst.), 15 A.3d 93 (Pa. Cmwlth. 2010)
         (ruling that a medical expert’s addendum report indicating that the claimant’s lower
         back issues were due to a pre[]existing condition[,] after receiving MRIs and
         additional facts indicating a history of chronic low back pain, was competent).

Board Op. and Order, 4/15/2021, at 10.


                                                 14
claimant has fully recovered from the work injury and seeks to cut off all benefits.
The filing of the petition puts the [c]laimant on notice.” Employer’s Br. at 34
(emphasis omitted). We agree and accordingly, conclude that no NARW was
required in the instant matter.
                                  VI.   Conclusion
             Because the Board affirmed the WCJ’s Decision and Order, which was
based on substantial, competent evidence, and we detect no error of law, the Board’s
order is affirmed.



                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita




                                         15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Eddie Johnson,                         :
                       Petitioner      :
                                       :
                 v.                    :   No. 464 C.D. 2021
                                       :
Driversource, Inc.                     :
(Workers’ Compensation Appeal          :
Board),                                :
                       Respondent      :

                                    ORDER


           AND NOW, this 24th day of February, 2022, the April 15, 2021 Order
of the Workers’ Compensation Appeal Board is AFFIRMED.




                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     President Judge Emerita